                                                                   Knowledge, Focus, Expertise
               th
305 Broadway, 7 Floor
New York, NY 10007                                                    HENG WANG &
Telephone: (212) 203-5231                                            ASSOCIATES P.C.
Facsimile: (212) 203-5237


                                                March 11, 2021

Via ECF
Hon. Mary Kay Vyskocil
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

        Re:         Luis Jaramillo, v. Ben Ashkenazy, et al.,
                    Case No. 20-cv-10386 (MKV)(KHP)

Dear Judge Vyskocil:

       This letter is timely submitted pursuant to the Court’s February 11, 2021 Order,
wherein it directed this firm to inform the Court of the status of the case by March 12,
2021.

        Based on contact information provided by defense counsel, I got in touch with Mr.
Jaramillo’s family, including his surviving spouse Maria Cecilia Benavides and his son
Luis Antonio Jaramillo. They clearly informed me that the family would not pursue
Plaintiff’s claims. After a phone conference on February 23, 2021, I sent an email to Luis
Antonio Jaramillo, which documented the substance of the phone discussion. (Exhibit 1)
Accuracy of the information stated in my email was confirmed by his reply email on the
same day. Id.

        To be prudent, on February 25, 2021, I sent another email to Luis Antonia
Jaramillo, asking them to let me know if they had a change of mind before I reported to
the Court. Id. In said email, I advised that unless they inform me otherwise, I would
report to the Court regarding their request to dismiss this lawsuit.

        To make sure Ms. Benavides was fully aware my emails to her son, I also texted
my above-mentioned emails her. (Exhibit 2) Ms. Benavides replied my text messages,
stating “I’m aware of it.”

         As of today, I have not received any communication from the family indicating
that they have had a change of mind. Given their clear intention to dismiss the lawsuit,
and the ample notice provided to the family before the filing of this report, it appears that
it is appropriate to dismiss the case. Assuming the Court will dismiss the case, it is
requested that the dismissal still be without prejudice since it is not on the merit.
                                        Respectfully submitted,

                                        /s/ Heng Wang_____________
                                        By: Heng Wang, Esq.
                                        Heng Wang & Associates, P.C.
                                        Counsel for Plaintiff




cc:   All counsel of record (Via ECF)
EXHIBIT 1
heng.wang@wanggaolaw.com

From:                              heng.wang@wanggaolaw.com
Sent:                              Thursday, February 25, 2021 10:58 PM
To:                                'Luis Jaramillo'
Cc:                                heng.wang@wanggaolaw.com
Subject:                           RE: your father's labor law claims


Dear Mr. Jaramillo,

As I informed you, the judge is waiting for us to report the status of the case. Given our discussion regarding your
father’s lawsuit, I will write the judge to report that your family has no intention to pursue your father’s lawsuit, and in
fact has requested to dismiss it. However, I still want to give you and your mother at least one more week before I
report to the Court. If you or your mother has a change of mind with respect to whether to pursue your father’s claims,
please let me know. Otherwise, after a week, I will file a letter with the Court and request the Court to dismiss the
lawsuit.

Thank you!

--
Heng Wang, Esq.



From: Luis Jaramillo <carusnoctem@gmail.com>
Sent: Tuesday, February 23, 2021 6:16 PM
To: heng.wang@wanggaolaw.com
Subject: Re: your father's labor law claims


Dear Mr. Heng Wang

I Luis A. Jaramillo have reviewed and I confirm the accuracy of this understanding.
Thank you kindly.

_Luis A. Jaramillo



        On Feb 23, 2021, at 5:55 PM, heng.wang@wanggaolaw.com wrote:


        Dear Mr. Luis Antonio Jaramillo,

        It was nice speaking to you over the phone this afternoon. During our phone call, you advised that your
        mother Maria Cecilia Benavides received my text messages regarding your father’s lawsuit that we filed
        on his behalf. You also advised that your mother was with you during our phone call, and she is on the
        same page with you regarding the decision to drop the father’s labor law claims that the estate may be
        able to take over. I advised you that if the estate continues to pursue your father’s claims, we may be
        able to turn his claims into money for the estate. However, you indicated that it was your father’s
        decision to pursue his lawsuit, and you and your mother do not want to deal with it. You advised that
                                                              1
you and your mother are your father’s only two family members in the United States. You indicated that
you intend to file a surrogate court proceeding shortly, and will request the surrogate court to appoint
you or your mother as the fiduciary. Nonetheless, you clearly indicated that you and your mother’s joint
decision is that the estate will not pursue your father’s claims, and consequently you and your mother
request my office to dismiss your father’s lawsuit.

I believe the above is an accurate summary of our phone conversation today. Please review and reply to
confirm the accuracy of this understanding. Then I will report to the judge accordingly. Thank you!

--
Heng Wang, Esq.




                                                   2
EXHIBIT 2
